Citation Nr: 1646658	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-42 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for bilateral knee disorders.

4.  Entitlement to service connection for a left leg disorder.

5.  Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1973 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied reopening service connection claims for asthma, lumbar spine, bilateral knee, left hip and left leg disorders.  The Veteran timely appealed that decision.  

This case was initially before the Board in March 2013, at which time the Board reopened service connection claims for the above noted issues and remanded those issues for additional development.  The case was returned to the Board in May 2014, and the Board again remanded the case for additional development.  The case has again been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that it previously requested that the Richmond and Durham VA Medical Center records be obtained.  It appears that some of the Richmond VA Medical Center Records from 1982 were obtained and associated with the claims file, although the Board is unable to ascertain whether all of the Richmond VA Medical Center records have been obtained and associated with the claims file.  

Additionally, the AOJ informed the Veteran in April 2016 that the requested Durham VA Medical Center Records were unavailable; however, later that same month, it appears that records from the Durham VA Medical Center from 1978 to 1980 were, in fact, obtained and associated with the claims file.  The Veteran was not so notified of the receipt of these records.  

The Board previously ordered that the Veteran be notified of all records that were received and not received; given that the Veteran was not properly informed regarding the Durham VA Medical Center records, the Board must remand for the proper notification to be given to the Veteran in compliance with the Board's previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Also, the Veteran had previously indicated that he also was treated at the Bronx VA Medical Center.  While VA previously indicated that those records were not available, no formal finding of unavailability was placed in the claims file.  Consequently, the Board is unable to find at this time that all efforts to obtain the identified Bronx VA Medical Center records have been made and further efforts would be futile.  

Moreover, in the most recent April 2016 supplemental statement of the case, the AOJ indicated that it reviewed Salisbury VA Medical Center records, and Durham VA Medical Center records through April 2016.  There do not appear to be any Salisbury VA Medical Center records in the claims file.  Furthermore, the most recent VA treatment records from the Durham VA Medical Center of record are from December 2010.  

Consequently, it appears that there are several outstanding VA treatment records in this case and the Board must ensure that all of those identified records have been obtained or that all efforts to obtain those records have been made such that further efforts to obtain those identified records would be futile.  A remand is necessary so that the Board may ensure that all proper duty to assist and due process has been completed in this case.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stegall, supra.

The Board previously asked for an addendum opinion from the previous April 2013 VA examiner; the April 2013 VA examiner rendered those addendum opinions in August 2014.  Apparently, the AOJ found the August 2014 addendum opinions to be inadequate and asked another examiner to review the record and to render opinions.  

An April 2016 VA examiner provided addendum opinions for the above noted claims based solely on review of the claims file.  The Board finds that the April 2016 VA examiner's opinions are inadequate.  Although the examiner stated he took the Veteran's lay statements into consideration, the opinions are based solely on the lack of any "clinical evidence" in the record, which is the exact same type of rationale that the Board previously rejected in the April 2013 opinions.  

Consequently, the Board finds that, on remand, adequate opinions should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Durham VA Medical Center since the Veteran's discharge from service, particularly from 1977 to 1988, and associate those documents with the claims file.  

If those records are unavailable and further efforts to obtain records from this facility for any time period since the Veteran's discharge from service would be futile, such should be noted in a Formal Finding of Unavailability which is associated with the claims file; the Veteran should be so notified of the unavailability of any records for any time period.  The Formal Finding must be as specific as possible for any period of time for which records have been deemed unavailable.

2.  Obtain any and all VA treatment records from the Richmond VA Medical Center since the Veteran's discharge from service, particularly from 1982, and associate those documents with the claims file.  

If those records are unavailable and further efforts to obtain those records from this facility for any time period since the Veteran's discharge from service would be futile, such should be noted in a Formal Finding of Unavailability which is associated with the claims file; the Veteran should be so notified of the unavailability of any records for any time period.  The Formal Finding must be as specific as possible for any period of time for which records have been deemed unavailable.

3.  Obtain any and all VA treatment records from the Salisbury VA Medical Center since the Veteran's discharge from service and associate those documents with the claims file.  

If those records are unavailable and further efforts to obtain those records from this facility for any time period since the Veteran's discharge from service would be futile, such should be noted in a Formal Finding of Unavailability which is associated with the claims file; the Veteran should be so notified of the unavailability of any records for any time period.  The Formal Finding must be as specific as possible for any period of time for which records have been deemed unavailable.

4.  Obtain any and all VA treatment records from the Bronx VA Medical Center since the Veteran's discharge from service, particularly in 1988, and associate those documents with the claims file.  

If those records are unavailable and further efforts to obtain those records from this facility for any time period since the Veteran's discharge from service would be futile, such should be noted in a Formal Finding of Unavailability which is associated with the claims file; the Veteran should be so notified of the unavailability of any records for any time period.  The Formal Finding must be as specific as possible for any period of time for which records have been deemed unavailable.

5.  Ask the Veteran to identify any private treatment that he may have had for his asthma, lumbar spine, bilateral knee, left hip and left leg disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

6.  Schedule the Veteran for a comprehensive orthopedic and neurological VA examination with a physician who has not previously participated in this case in order to determine whether the Veteran's claimed lumbar spine, bilateral knee, left hip and left leg disorders are the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify all claimed lumbar spine, bilateral knee, left hip and left leg disorders found, to including any arthritic or neurologic conditions thereof.  The examiner should then opine whether the Veteran's claimed lumbar spine, bilateral knee, left hip and left leg disorders at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include any parachuting accident therein.  

The examiner should address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service with respect to his claimed lumbar spine, bilateral knee, left hip and left leg disorders.  The examiner must address the Veteran's statements regarding continuity of symptomatology since service and cannot rely solely on the lack of clinical evidence in service as the basis for any negative opinion.  

The examiner should additionally address the noted 1997 motor vehicle accident as a plausible etiology of the Veteran's claimed orthopedic and neurological disorders.

All opinions must be accompanied by an explanation.  

7.  Schedule the Veteran for a VA examination to determine whether his asthma is the result of his military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After examination of the Veteran and review of the claims file, the examiner should identify any respiratory disorders found, to include asthma.  Then, the examiner should opine whether asthma, or any other respiratory disorder found, at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  The examiner should specifically address the "slight asthma" notation on the 1977 examination.  

The examiner should address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner must address the Veteran's statements regarding continuity of symptomatology since service and cannot rely solely on the lack of clinical evidence in service as the basis for any negative opinion.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for asthma, lumbar spine, bilateral knee, left hip and left leg disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

